By the Court McKinstry, J:
The objection to the patent to the city of Santa Barbara was not well taken. The Act of Congress, “to ascertain and settle private land claims,” provides that a patent shall be issued to each “claimant” whose claim shall be finally confirmed.
The bill of exceptions contains all the evidence bearing upon the exceptions taken, and there is contained in it no evidence tending to show that the alleged deed from the town to Gasper Oreña was not in the possession or control of plaintiff. But a certified copy of a deed from the County Recorder’s office is “primary” evidence. (Code Civil Procedure, secs. 1888, 1893, 1894.)
*213The other objections' made to the deed cannot be passed on, because they are not sustained by the transcript. The instrument is not set forth in the bill of exceptions, nor is it referred to so that it is identified.
Judgment affirmed.
Mr. Justice Rhodes did not express an opinion.